DETAILED ACTION
This office action is in response to the application filed on 10/30/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/17/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on October 30, 2020 are accepted by the Examiner.

Specification
The disclosure regarding to section “Technical Filed” about “boot orders” and “bootable devices” in paragraph [0001] is not related to instant invention for managing alter messages for application in containers.
The disclosure regarding to section “Brief Description of the Drawings” in paragraph [0008] about Fig.5 - “a method for managing boot devices orders…” is not clear where the boot devices are (see issued patent US11,385,905B2 about “boot device” and “boot orders”).
Appropriate correction is required.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Term interpretation – “processing device” as recited in claim 13 is a hardware processing device/processor based on the discourse in the specification (see paragraph [0016], “Each computing device…may include hardware such as processing devices (e.g., processors, central processing units (CPUs)…”).

Claim Objections
Claims 3, 9, 11, and 18 are objected to because of the following informalities:  
Claim 3:
In lines 3-4, “one or more uses” should be read as -- one or more users --.  

Claim 9:
In line 3, “one or time periods” should be read as -- one or more time periods --.

Claims 11 and 18:
In line 4, “containers, to the set of users” should be read as – containers for the set of users --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3:
Claim 3 recites “one or more errors” in line 3. It is not clear if the “one or more errors” refers to the same “one or more errors” in parent claim 1, or different “one or more errors. For the purpose of compact prosecution, Examiner treats “one or more errors” in line 3 as – the one or more errors --.

Claim 12:
Claim 12 recites “one or more types of files” in line 3. It is not clear that the “files” refers to “a set of files” as recited in line 5 of the parent claim 1, or refers to different files. For the purpose of compact prosecution, Examiner treats the “one or more types of files” as – one or more types of the set of files --.

Claim 19:
Claim 19 recites “one or more types of files” in line 3. It is not clear that the “files” refers to “a set of files” as recited in lines 6-7 of the parent claim 13, or different files. For the purpose of compact prosecution, Examiner treats the “one or more types of files” as – one or more types of the set of files --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (Pan et al., US2014/0122941A1) in view of Kachko (Kachko et al., US2016/0274997A1).
With respect to claims 1, 13, and 20, Pan discloses:
An apparatus (i.e., Fig.13, “auxiliary apparatus”), comprising: a memory and a coupled processing device (i.e., paragraph [0085], “CPU”, [0094], “”RAM”, “ROM”); a non-transitory computer readable medium for performing a method, comprising: 
determining that one or more errors (i.e., “a failure message”) have occurred in a set of applications executing in a set of containers (i.e., “virtual machine”, see Fig.1, step 101 – Receive a failure message when a virtual machine fails); 
identifying, by a processing device, a set of users (i.e., “user end”) in view of one or more of the set of containers and [a set of files for the set of applications] (i.e., “Obtains running information of the virtual machine according to the identifier information, where the running information of the virtual machine is used for diagnosing the failure of the virtual machine” and “Generates graphic multi-dimensional display information of the virtual machine according to the running information”, see Fig.1, steps 1-2-103; Also see paragraph [0049], “After the operation and maintenance system performs processing according to a received processing instruction sent by the user end with respect to the operation identifier information…”); and 
sending a set of messages (i.e., “display information”) to the set of users to indicate that the one or more errors have occurred in the set of applications (i.e., fig.1, step 104 – “Sends the graphic multi-dimensional display information of the virtual machine to a user end for displaying”).  
Pan does not explicitly disclose a set of files for the set of applications.
Kachko discloses determining/identifying a set of files for the one or more of the set of applications (i.e., Fig.3, step 315 – “Determine Files in Source Control System That are associated with Error” and Fig.4:425 – “Identify files…”), Kachko also discloses identifying a set of users (i.e., “participant responsible for file”) in view of the set of files (i.e., identifying/sending message/notification to participants – see Fig.3:325 – “Send Notification of error to Participant responsible for file” and Fig.4:430 – “Identify participants responsible for corresponding check-in events of files”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kachko into Pan to identifying files and users related to the error. One would have been motivated to do so to determine and send notification regarding to the error to the participants responsible for the files as suggested by Kachko (i.e., paragraph [0018], “he notification may be created as an incident in an issue tracking system, which in turn notifies the responsible development participants of the new incident, The development participants may then review the incident along with the relevant development context”).

With respect to claim 2, Pan discloses:
wherein determining that the one or more errors have occurred comprises: 
detecting one or more error stacks generated by the set of applications executing in the set of containers (i.e., Fig.1:101 – “received a failure message when a virtual machine fails” and paragraph [[0036], “The operation and maintenance system receives a failure message reported when a virtual machine fails, where the reported failure message carries identifier information of the virtual machine”).  

With respect to claim 3, Pan discloses:
wherein determining that the one or more errors have occurred comprises: 
receiving one or more errors from one or more of the set of applications or one or more uses of the set of applications (i.e., Fig.1:101 – “received a failure message when a virtual machine fails”).  

With respect to claims 4 and 14,  Kachko discloses:
 identifying the set of files for the set of applications in view of the one or more errors (i.e., Fig.3, step 315 – “Determine Files in Source Control System That are associated with Error” and Fig.4:425 – “Identify files in source control related to critical error”).  
One would have been motivated to combine Pan and Kachko to send notification regarding to the error to the participants responsible for the files as suggested by Kachko (i.e., paragraph [0018], “The notification may be created as an incident in an issue tracking system, which in turn notifies the responsible development participants of the new incident, The development participants may then review the incident along with the relevant development context”).

With respect to claims 5 and 15, Kachko discloses:
wherein identifying the set of users comprises: 
determining a second set of users (i.e., “participants”) that have modified the set of files (i.e., Fig.4, step 430 – Identify Participants responsible for corresponding check-in events of files”); and 
selecting the set of users from the second set of users (i.e., selecting and sending notification – see Fig.4:445 – “Generate Notification of critical error For Participants”).
One would have been motivated to combine Pan and Kachko to determine, select and send notification regarding to the error to the participants responsible for the files as suggested by Kachko (i.e., paragraph [0018], “The notification may be created as an incident in an issue tracking system, which in turn notifies the responsible development participants of the new incident, The development participants may then review the incident along with the relevant development context”).

With respect to claims 6 and 16, Kachko discloses:
wherein determining the second set of users that have modified the set of files comprises: 
querying a code repository (“source control”/“source management system”) for a list of users that have modified the set of files (i.e., Fig.4, step 430 – Identify Participants responsible for corresponding check-in events of files”), 
wherein the code repository manages different versions of the set of files  (i.e., “paragraph [0043], “source management system may be consulted to search for source code files based on the functions and classes in the error data. In block 430, the development participants responsible for the corresponding check-in events of the source code files may also be determined. In this example, the corresponding check-in events are the check-ins performed to create the version of the source code files used to compile the executing build of the application”).
One would have been motivated to combine Pan and Kachko to determine, select and send notification regarding to the error to the participants responsible for the files as suggested by Kachko (i.e., paragraph [0018], “The notification may be created as an incident in an issue tracking system, which in turn notifies the responsible development participants of the new incident, The development participants may then review the incident along with the relevant development context”).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Kachko as applied to claim 5 above, and further in view of Zlatnik (Pavel Zlatnik, US9,626,283B1).
With respect to claim 7, Pan modified by Kachko does not explicitly disclose following limitation, however, Zlatnik discloses:
 wherein selecting the set of users from the second set of users comprises: selecting the set of users (i.e., “developers”) in view of a threshold number of edits (i.e., the developer last modified code) to one or more files of the set of files (i.e.,col.6, lines 51-56,”the developer that last modified the code producing or associated with the error is very likely to be the most knowledgeable developer to address and correct the error”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zlatnik into Pan and Kachko for selecting the ser of users (developers). One would have been motivated to do so to select “most knowledge developer to address and correct the error” including the developer/users having the thresholds number of edits as suggested by Zlatnik (i.e.,col.6, lines 51-56,”the developer that last modified the code producing or associated with the error is very likely to be the most knowledgeable developer to address and correct the error”). 

With respect to claim 8, Pan modified by Kachko does not explicitly disclose following limitation, however, Zlatnik discloses:
 wherein selecting the set of users from the second set of users comprises: selecting the set of users in view of a threshold size of edits (i.e., “all detected errors”) to one or more files of the set of files (i.e., col.8, lines 3-5, “All developer(s) classified as being a high ranked developer with in the data set or The lead developer 20 responsible for the package having the code causing the error, or A predetermined team member designated to track all detected errors resulting from the build for the particular package”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zlatnik into Pan and Kachko for selecting the ser of users (developers). One would have been motivated to do so to select “most knowledge developer to address and correct the error” including the developer/users having the thresholds number of edits as suggested by Zlatnik (i.e.,col.6, lines 51-56,”the developer that last modified the code producing or associated with the error is very likely to be the most knowledgeable developer to address and correct the error”). 

With respect to claim 9, Pan modified by Kachko does not explicitly disclose following limitation, however, Zlatnik discloses:
 wherein selecting the set of users from the second set of users comprises: selecting the set of users in view of one or time periods of edits (i.e.,  between last successful build and current build) modified to one or more files of the set of files (i.e.,col.6, lines 51-56,”the developer that last modified the code producing or associated with the error is very likely to be the most knowledgeable developer to address and correct the error”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zlatnik into Pan and Kachko for selecting the ser of users (developers). One would have been motivated to do so to select “most knowledge developer to address and correct the error” including the developer/users having the thresholds number of edits as suggested by Zlatnik (i.e.,col.6, lines 51-56,”the developer that last modified the code producing or associated with the error is very likely to be the most knowledgeable developer to address and correct the error”). 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Kachko as applied to claims 1 and 13 above, and further in view of Kirazci (Kirazci et al., US2014/0201247A1).
With respect to claims 10, and 17, Pan modified by Kachko discloses:
 generating [a trie] data structure (i.e., “source control module” – see Fig.2:210) in view of the set of files for the set of applications, wherein the set of users is identified further in view of [the trie] data structure (i.e., Fig.4:425 – Identify Files in Source control related to critical Error”).  
Pan modified by Kachko does not explicitly disclose the trie data structure.
Kirazci discloses the TRIE data structure (i.e.,  Fig.10, item 216 – “Trie Data Structure”, item 218 – “Files: list of documents…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kiarzci’s trie data structure into Pan and Kachko’s source control/repository. One would have been motivated to do so to take the advantage of the Trie data structure for searching queries on small , portable computing devices as suggested by Kirazci (i.e., paragraph [0025], “Trie 20 can be particular advantageous . for example, for performing search queries…”).

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Kachko  as applied to claims 1 and 13 above, and further in view of D’Errico (D’Errico et al., US2018/0218148A1)
With respect to claims 11, and 18, Pan and Kachko do not explicitly disclose following limitation, however, D’Errico discloses:
 determining a set of permissions to the set of containers for the set of users in view of the set of files (i.e., paragraph [0014], “the container platform may maintain a policy data structure that defines different system call policies for different containers”); and 
assigning the set of permissions to the set of containers, to the set of users (i.e., paragraph [0013], “the container platform maintains a global list of permitted/prohibited system calls that is applied uniformly to each container and its applications.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate D’Errico into Pan and Kachko’s container/virtual machine. One would have been motivated to do so to “be useful for supporting advanced security and operation of a computing system. For instance in many examples, the policy data structure provides flexibility and security by applying independent system call policies to the containers that are tailored to each container's intended use” (i.e., paragraph [0016]).
 
With respect to claims 12, and 19, D’Errico further discloses:
wherein determining the set of permissions to the set of containers for the set of users comprises: 
determining one or more types of files accessed by the set of users (i.e., paragraph [0014], “The container platform determines the application type and the particular policy to apply based on metadata within the container. The container platform provides this policy in the form of technical policy instructions to the kernel when the respective container is first executed”); and 
determining the set of permissions in view of the one or more types of files (i.e., paragraph [0027], “Because the application type determines the permissions for the container 118… The container platform 116 may append the metadata record 130 containing the assigned application type to the container 118 at creation, before running the container 118, or at any time therebetween”).
One would have been motivated to do so to “be useful for supporting advanced security and operation of a computing system. For instance in many examples, the policy data structure provides flexibility and security by applying independent system call policies to the containers that are tailored to each container's intended use” (i.e., see paragraph [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McClintock et al., (US9,575,979B1) discloses a method to determine application composition ownership by using source control metadata for check-ins files.
Schultz et al., (US2017/0060718A1) discloses monitoring virtual machines for alter conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z. W./
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194